FOSTER, Circuit Judge.
This is a libel in rem filed by appellants against the S. S. City of Fort Worth, owned by Southern Steamship Co., to recover damages for the sinking and total loss of the launch Houston Pilot No. 1, owned by them, in a collision between said vessels. The theory of appellant is that the Fort Worth was an overtaking vessel and was guilty of negligence in not keeping out of the way of the launch.
The District Court found the material facts as follows: The Fort Worth, a vessel 251 feet in length and about 2,600 tons gross, left Houston late on November 5th, fully loaded, bound for Philadelphia. She reached a point about opposite buoy No. 6 in the channel on the way to the sea, about abreast of Galveston harbor. Pilot No. 1, a gasoline motor boat 40 f.eet long and about 21 gross tons, left Galveston the same night about 11 o’clock. Her crew consisted of only one man, who operated the engine and navigated the launch. The vessels were proceeding in approximately the same direction, on converging courses which, if held, would bring them close together. When the launch left Galveston she was astern of the ship but overtook and passed her. Suddenly, without giving any signals and without the man on her looking to see whether any vessel was approaching, she altered her course and crossed the bow of the ship. It was too late for the ship to do anything to avoid the collision.
On these facts and others unnecessary to review, the District Court found the launch solely responsible for the accident and dismissed the libel. The evidence in the record fully supports the conclusion of the District Court.
The judgment is affirmed.